DETAILED ACTION
In the response filed October 28, 2021, the Applicant amended claims 1, 10, and 19.  Claims 1, 3, 6, 8, 10, 12, 15, 17, and 19, are further amended as a result of the Examiner’s Amendment included herein (as authorized by Sujin Park, registration number 74,061, on February 15, 2022).  Claims 1-3, 5-12, and 14-19 are pending and currently under consideration for patentability. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of amended claims 1-3, 5-12, and 14-19 under 35 U.S.C. 103 have been considered, and are persuasive.  Although the cited art teaches a system for connecting users through an application wherein users scan personal codes to link and conduct transactions, the claims more narrowly define an approach where the system generates a code that comprises a dyeing code to follow a user in recording, tracking, and obtaining conversion information.  Specifically, the amended claims require “generating a first information identification code comprising a dyeing code, the dyeing code representing an information source, and providing the first information identification code via a first terminal; providing an information service interface of an application to a second terminal based on a scanning operation, by the second terminal which runs the application, of the first information identification code; receiving a first request from the second terminal, in response to a triggering operation on first prompt information provided on the information service interface, and allowing a terminal user of the second terminal to follow an information service, associated with 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in correspondence with Sujin Park (registration number 74,061) on February 15, 2022.  The application has been amended as follows: 

1. (Currently Amended):  An information processing method, performed by a server, the method comprising:
generating a first information identification code comprising a dyeing codedyeing code 
providing an information service interface of an application to a second terminal based on a scanning operation, by the second terminal which runs the application, of the first information identification code; 	
receiving a first request from the second terminal, in response to a triggering operation on first prompt information provided on the information service interface, and allowing a terminal user of the second terminal to follow an information service, associated with the first information identification code, provided via the application, the first request carrying the dyeing code
recording the dyeing code dyeing code
the method further comprising: 
in response to the terminal user of the second terminal being registered with an application service account in the application by using a terminal user account: 

generating a second information identification code comprising the dyeing code 
providing the second information identification code to the second terminal via a third terminal;
in response to a scanning operation, by the second terminal, of the second information identification code, and a triggering operation on second prompt information provided on the information service interface, receiving a second request from the second terminal, the second request carrying the encrypted hash value and being an account binding request; 
decrypting the encrypted hash value according to a preset decryption policy, which corresponds to the preset encryption policy and is locally stored in the server, and identifying the terminal user account according to the decrypted hash value; and
automatically establishing an association between the terminal user account and the application service account, and tracking and obtaining a user behavior of the terminal user in the application service account based on the terminal user account.

2. (Original):   The method according to claim 1, wherein the conversion information of the information source comprises: a quantity of terminal users that are converted into at least one terminal by using at least one information channel.

3. (Currently Amended):  The method according to claim 1, further comprising:
identifying the terminal user according to the dyeing code to obtain the information source corresponding to the first information identification code.

4. (Cancelled).



6. (Currently Amended):   The method according to claim 1, wherein the second request further carries the dyeing codedyeing code 

7. (Original):   The method according to claim 6, wherein the conversion information of the information source comprises at least one from among: a quantity of terminal users that are converted into at least one terminal by using at least one information channel.

8. (Currently Amended):   The method according to claim 6, further comprising:
identifying the terminal user according to the dyeing code 

9. (Original):  The method according to claim 1, wherein the first request is based on scanning of the first information identification code. 

10. (Currently Amended):   A server, the server comprising:
at least one memory operable to store program code; and 
at least one processor operable to read the program code, and operate as instructed by the program code, the program code including:
first identification code generation code configured to cause at least one of said at least one processor to generate a first information identification code comprising a dyeing codedyeing code 
first processing code configured to cause at least one of said at least one processor  to: 
dyeing codedyeing code dyeing code
wherein the program code further comprises:
second identification code generation code configured to cause at least one of said at least one processor to, in response to the terminal user of the second terminal being registered with an application service account in the application by using a terminal user account: 
encrypt the terminal user account into a hash value  according to a preset encryption policy that is stored locally in the server; and 
generate a second information identification code according to the dyeing code
second processing code configured to cause at least one of said at least one processor to: 
in response to a scanning operation, by the second terminal, of the second information identification code, and a triggering operation on second prompt information provided on the information service interface, receive a second request from the second terminal, the second request carrying the encrypted hash value and being an account binding request; 
decrypt the encrypted hash value according to a preset decryption policy, which corresponds to the preset encryption policy and is locally stored in the server, and identify the terminal user account according to the decrypted hash value; and 
automatically establish an association between the terminal user account and the application service account, and track and obtain a user behavior of the terminal user in the application service account based on the terminal user account.

11. (Original):   The server according to claim 10, wherein the conversion information of the information source comprises: a quantity of terminal users that are converted into at least one terminal by using at least one information channel.

12. (Currently Amended):   The server according to claim 10, wherein the program code further comprises:
identifying code configured to cause at least one of said at least one processor to identify the terminal user according to the dyeing code to obtain the information source corresponding to the first information identification code.

13. (Cancelled).

14. (Previously Presented):   The server according to claim 10, wherein the followed information pushed to the terminal user comprises information of at least one from among: a promotion effect of the followed information, a conversion rate of the followed information, and consumption of the terminal user account.

15. (Currently Amended):   The server according to claim 10, wherein the second request further carries the dyeing codedyeing code

16. (Original):   The server according to claim 15, wherein the conversion information of the information source comprises at least one from among: a quantity of terminal users that are converted into at least one terminal by using at least one information channel.

17. (Currently Amended):   The server according to claim 15, wherein the second processing code further causes at least one of said at least one processor to identify the terminal user according to the dyeing code

18. (Original):   The server according to claim 10, wherein the first request is based on scanning of the first information identification code. 


generate a first information identification code comprising a dyeing codedyeing code 
provide an information service interface of an application to a second terminal based on a scanning operation, by the second terminal which runs the application, of the first information identification code; 
receive a first request from the second terminal, in response to a triggering operation on prompt information provided on the information service interface, and allow a terminal user of the second terminal to follow an information service, associated with the first information identification code, provided via the application, the first request carrying the dyeing code
record the dyeing codedyeing code
wherein the computer executable instructions, when executed by the computing apparatus, further cause the computing apparatus to: 
in response to the terminal user of the second terminal being registered with an application service account in the application by using a terminal user account: 
encrypt the terminal user account into a hash value  according to a preset encryption policy that is stored locally in the server; and 
generate a second information identification code according to the dyeing code
provide the second information identification code to the terminal;
in response to a scanning operation, by the terminal, of the second information identification code, and a triggering operation on second prompt information provided on the information service interface, receive a second request from the terminal, the second request carrying the encrypted hash value and being an account binding request; 

automatically establish an association between the terminal user account and the application service account, and track and obtain a user behavior of the terminal user in the application service account based on the terminal user account.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is: 
Kuttuva (U.S. Pub. No. 2013/0006848 A1, January 3, 2013), hereinafter Kuttuva; 
Nakano et al. (U.S. Pub. No. 2015/0262221 A1, September 17, 2015), hereinafter Nakano; 
Bradley et al. (U.S. Pub. No. 2014/0067958 A1, March 6, 2014, hereinafter Bradley; 
Palanisamy (U.S. Pub. No. 2015/0312038 A1, October 29, 2015), hereinafter Palanisamy; 
Wang et al., “The Communication Design of WeChat: Ideological as Well as Technical Aspects of Social Media” (published in Communication Design Quarterly, Volume 4, Issue 1, November 2015, Pages 23-35), hereinafter Wang.

Kuttuva discloses a system and method for connecting users through an application wherein users scan personal codes to link and conduct transactions.  The system prevents the exposure of critical account information between users while sharing or paying, to prevent fraudulent activities.  In addition, the system enables users to seamlessly verify each other's identity prior to executing transaction. The system allows for real time transaction between parties, without limitations on proximity.
Nakano discloses systems and methods for generating, using at least one processing circuit, at least one unique ID associated with at least one online activity related to a user identifier; transmitting a machine-readable image to a first user device for presentation at an offline location in conjunction with at least one offline action related to the user identifier, wherein the machine-readable image contains information related to the unique ID; receiving, using at least one processing circuit, data obtained from accessing the machine-readable image at the offline location; and associating, based on the received data, the at least one online activity with the at least one offline action using the at least one unique ID.
Bradley discloses a method for supplementing a profile.  Content identifying information from a first user of a first mobile device is received at a server.  The content identifying information identifies content that was served to a second user of a second mobile device, but not a first mobile device.  The first and second users are registered with the server and the first user is associated with a first user profile stored on the server.  The first user profile is evaluated against the content identified by the content identifying information.  Profile elements are identified that, if added to the first user profile, would cause the content to be delivered to the first user.  The first user profile is supplemented with the identified profile elements.
Palanisamy discloses systems and methods for enhancing the security of storing sensitive information or a token on a communication device may include sending a request for the sensitive information or token.  The communication device may receive a session key encrypted with a hash value derived from user authentication data that authenticates the user of the communication device, and the sensitive information or token encrypted with the session key.  The session key encrypted with the hash value, and the sensitive information or token encrypted with the session key can be stored in a memory of the communication device.
Wang discusses how the technical and ideological design of WeChat, a social media platform, enables the free flow of information within the context of heavy Internet policing and surveillance in the People's Republic of China.  Through a case study of two instances of grassroots and social activism, the authors highlight how three unique features of WeChat - Moments, Friends' Circle, and Share to - enhance privacy and security issues related to information dissemination 
As per claim 1 (representative of claims 10 and 19), the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “generating a first information identification code comprising a dyeing code, the dyeing code representing an information source, and providing the first information identification code via a first terminal; providing an information service interface of an application to a second terminal based on a scanning operation, by the second terminal which runs the application, of the first information identification code; receiving a first request from the second terminal, in response to a triggering operation on first prompt information provided on the information service interface, and allowing a terminal user of the second terminal to follow an information service, associated with the first information identification code, provided via the application, the first request carrying the dyeing code; and recording the dyeing code and tracking and obtaining conversion information of the information source according to the dyeing code, the method further comprising: in response to the terminal user of the second terminal being registered with an application service account in the application by using a terminal user account: encrypting the terminal user account into a hash value  according to a preset encryption policy that is stored locally in the server; and generating a second information identification code comprising the 
This combination of functions/features would not have been obvious to a PHOSITA in view of the prior art.  Claims 2, 3, 5-9, 11, 12, and 14-18, depend upon independent claims 1, 10, and 19, have all the limitations of claims 1, 10, and 19, and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621